DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/FI2019/050081, which claims foreign priority to 20185130, filed 2/14/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/17/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Poullin (US 2004/0066331 A1), and further in view of Kim et al. (US 2018/0031673 A1).
Regarding Claim 1, Poullin (‘331) discloses “a system comprising a radar (paragraph 1: passive radar receiver), comprising 
an interface (Figure 5: antenna 11, receiver 12, estimation of emission and channel parameters 13, synchro; paragraph 12: a radar receiver processing a radio signal received via a propagation channel and comprising frames of symbols each emitted on coded orthogonal carriers) configured to receive a frequency estimation output and a synchronization signal correlation output  (paragraph 1: radar receiver receiving a radio signal comprising frames of symbols each emitted on orthogonal coded carriers; paragraph 54: the circuit 13 estimates the parameters of the emitted signal, such as the carrier frequency F0 and the symbol period TS, as a function of an analysis of the first two symbols S1 and S2 of a frame (FIG. 2) in order to constitute a time reference…knowing the period T'S of 33the emitted signal and the duration TS of each symbol, the temporal length of the channel is deduced from the process of synchronizing the preceding time reference, by analyzing the signal received in each guard time 
    PNG
    media_image1.png
    16
    12
    media_image1.png
    Greyscale
 , which is greater than the temporal channel length) from a radio communication channel (paragraph 12: a radar receiver according to the invention, processing a radio signal received via a propagation channel); and 
a processing block configured to use the received frequency estimation output and synchronization signal correlation output for velocity and range estimation (Figure 5: Doppler-distance correlation 41; paragraph 63: Doppler channels in the correlator 41 are assigned a predetermined frequency offset relative to each other because of the Doppler effect…the Doppler channels constitute a plurality of speed cases of the filtered signal X'(t) by changes of frequency and are each correlated, for each carrier f1 to fK, to the emitted signal replica 
    PNG
    media_image2.png
    17
    43
    media_image2.png
    Greyscale
…after summation, an angular focusing circuit 42 determines mobile targets angular position cases…a constant false alarm processing (CFAP) circuit 43 extracts "plots" relating to position and speed data on searched-for mobile targets).

Kim et al. (‘673) is in the field of joint radar and communication system (paragraph 2). Kim et al. (‘673) teaches receiving signal “from a radio communication device (paragraph 2: a radar and communication (Radcom) system and a method which combine radar and communication technologies; Figure 7: Radom system includes LNA 210 and mixer 220 [communication device], from which radar circuitry receiving signal).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar of Poullin (‘331) with the teaching of Kim et al. (‘673) for  to enhance distance resolution and reduce communication noise (Kim et al. (‘673) – paragraph 22). In addition, both of the prior art references, (Poullin (‘331)  and Kim et al. (‘673)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transmission and reception of radar and radio communication signals through common system or interface, use of frequency modulated waves1.  
Regarding Claim 6, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673) discloses the device of claim 1. Poullin (‘331) further discloses “the radio communication device uses multi-carrier signals (paragraph 7: radar receiver of particular orthogonal frequency division multiplex (OFDM) signals… OFDM signals are characterized by simultaneously emitting a large number of orthogonal sub-carriers phase coded with plural phase states or amplitude states, i.e. by a spectrum of orthogonal lines, in the Fourier transform sense, over a finite duration T, equidistant at intervals 1/T)2”. 
Regarding Claim 7, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673) discloses the device of claim 1. Poullin (‘331) further discloses “the radio communication device uses orthogonal frequency-division multiplexing, OFDM (paragraph 7: radar receiver of particular orthogonal frequency division multiplex (OFDM) signals…OFDM signals are characterized by simultaneously emitting a large number of orthogonal sub-carriers phase coded with plural phase states or amplitude states, i.e. by a spectrum of orthogonal lines, in the Fourier transform sense, over a finite duration T, equidistant at intervals 1/T)”.
Regarding Claim 16, Poullin (‘331) discloses “a system comprising Radar (paragraph 1: passive radar receiver; Figure 5), that comprises    
an interface (Figure 5: antenna 11, receiver 12, estimation of emission and channel parameters 13, synchro; paragraph 12: a radar receiver processing a radio signal received via a propagation channel and comprising frames of symbols each emitted on coded orthogonal carriers) configured to receive a frequency estimation output and a synchronization signal correlation output (paragraph 1: radar receiver receiving a radio signal comprising frames of symbols each emitted on orthogonal coded carriers; paragraph 54: the circuit 13 estimates the parameters of the emitted signal, such as the carrier frequency F0 and the symbol period TS, as a function of an analysis of the first two symbols S1 and S2 of a frame (FIG. 2) in order to constitute a time reference…knowing the period T'S of the emitted signal and the duration TS of each symbol, the temporal length of the channel is deduced from the process of synchronizing the preceding time reference, by analyzing the signal received in each guard time 
    PNG
    media_image1.png
    16
    12
    media_image1.png
    Greyscale
, which is greater than the temporal channel length) from a radio communication channel (paragraph 12: a radar receiver according to the invention, processing a radio signal received via a propagation channel); and 
a processing block configured to use the received frequency estimation output and synchronization signal correlation output for velocity and range estimation (Figure 5: Doppler-distance correlation 41; paragraph 63: Doppler channels in the correlator 41 are assigned a predetermined frequency offset relative to each other because of the Doppler effect…the Doppler channels constitute a plurality of speed cases of the filtered signal X'(t) by changes of frequency and are each correlated, for each carrier f1 to fK, to the emitted signal replica 
    PNG
    media_image2.png
    17
    43
    media_image2.png
    Greyscale
…after summation, an angular focusing circuit 42 determines mobile targets angular position cases…a constant false alarm processing (CFAP) circuit 43 extracts "plots" relating to position and speed data on searched-for mobile targets).
Poullin (‘331) discloses receiving via radio communication channel (paragraph 12, as shown above). Poullin (‘331) does not explicitly disclose receiving signal from a radio communication “device” and that the system is “a joint communication and radar system”. 
Kim et al. (‘673) is in the field of joint radar and communication system (paragraph 2). Kim et al. (‘673) teaches receiving signal “from a radio communication 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar of Poullin (‘331) with the teaching of Kim et al. (‘673) to enhance distance resolution and reduce communication noise (Kim et al. (‘673) – paragraph 22). In addition, both of the prior art references, (Poullin (‘331)  and Kim et al. (‘673)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transmission and reception of radar and radio communication signals through common system or interface, use of frequency modulated waves3.  
Regarding independent Claim 17, which has the same limitation for the radar as the independent claim 1, Poullin (‘331)/Kim et al. (‘673) discloses all the claimed invention as shown above for claim 1. Poullin (‘331) does not explicitly disclose “a vehicle comprising radar.”
Kim et al. (‘673) is in the field of joint radar and communication system (paragraph 2). Kim et al. (‘673) teaches a vehicle comprising radar (paragraph 60: the Radcom system for vehicles; paragraph 61: the RadCom system described in the above-described embodiments can be applied to a military or private radar system as well as a vehicle)”.
4.  
Regarding independent Claim 18, which is a corresponding method claim of independent device claim 1, Poullin (‘331)/Kim et al. (‘673) discloses all the claimed invention as shown above for claim 1. 

Claims 2-3, 9-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Poullin (US 2004/0066331 A1)/Kim et al. (US 2018/0031673 A1), and further in view of Bassem Ibrahim et al.: ("Design and implementation of synchronization and cell search algorithms for LTE receiver", 32nd National Radio Science Conference, 24 March 2015 (2015-03-24), pages 313-322, DOI: 10.1109/NRSC.2015.7117844, ISBN: 978-1-4799-9945-3, XP032781762).
Regarding claim 2, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673) discloses the device of claim 1. Poullin (‘331)/Kim et al. (‘673) does not explicitly disclose “the frequency estimation output is a first correlation result 
Bassem Ibrahim et al. is in the field of radio communication using radio communication device or LTE receiver (page 313, section I). Bassem Ibrahim et al. teaches “the frequency estimation output is a first correlation result produced by a first correlator of the radio communication device, the first correlator being configured to correlate a received signal with itself (Abstract: time and fractional frequency offset coarse synchronization are performed in the time domain using the cyclic prefix based auto-correlation; page 316, paragraph 5: the auto correlation is done using the absolute value of the summation over the CP samples which is Ng samples to show a peak at the OF OM start sample; conclusion: the time and frequency synchronization is based on auto-correlation between the Cyclic Prefix of the OFDM symbol and its replica)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar of Poullin (‘331)/Kim et al. (‘673) with the teaching of Bassem Ibrahim et al. time and frequency synchronization for the radio signal for more reliable performance of the communication based radar system (Bassem Ibrahim et al. – page 322, section V). In addition, all of the prior art references, (Poullin (‘331)/Kim et al. (‘673)  and Bassem Ibrahim et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having time and frequency synchronization of the radio communication signal, utilizing a 5.  
Regarding claim 3, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673) discloses the device of claim 1. Poullin (‘331) does not explicitly disclose “the synchronization signal correlation output is a second correlation result produced by a second correlator of the radio communication device, the second correlator being configured to correlate a frequency corrected received signal with a predefined known signal.”
Bassem Ibrahim et al. is in the field of radio communication using radio communication device or LTE receiver (page 313, section I). Bassem Ibrahim et al. teaches “the synchronization signal correlation output is a second correlation result produced by a second correlator of the radio communication device, the second correlator being configured to correlate a frequency corrected received signal with a predefined known signal (Page 315, paragraph 3: synchronization by correlating the received PSS signal with a replica of the transmitted signal)6”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar of Poullin (‘331)/Kim et al. (‘673) with the teaching of Bassem Ibrahim et al. time and frequency synchronization for the radio signal for more reliable performance of the communication based radar system (Bassem Ibrahim et al. – page 322, section V). In addition, all of the prior art references, (Poullin (‘331)/Kim et al. (‘673) and Bassem Ibrahim et al.) teach features that are 7.  
Regarding claim 9, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673) discloses the device of claim 1. Poullin (‘331)/Kim et al. (‘673) does not explicitly disclose “the synchronization signal is a predefined known signal.”
Bassem Ibrahim et al. is in the field of radio communication using radio communication device or LTE receiver (page 313, section I). Bassem Ibrahim et al. teaches “the synchronization signal is a predefined known signal (page 315, paragraph 3: synchronization by correlating the received PSS signal with a replica of the transmitted signal)8”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar of Poullin (‘331)/Kim et al. (‘673) with the teaching of Bassem Ibrahim et al. time and frequency synchronization for the radio signal for more reliable performance of the communication based radar system (Bassem Ibrahim et al. – page 322, section V). In addition, all of the prior art references, (Poullin (‘331)/Kim et al. (‘673) and Bassem Ibrahim et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having time and frequency synchronization of the radio communication signal, utilizing a 9.  
Regarding claim 10, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673) discloses the device of claim 1. Poullin (‘331)/Kim et al. (‘673) does not explicitly disclose “the synchronization signal is a primary synchronization signal, PSS, of the radio communication device.”
Bassem Ibrahim et al. is in the field of radio communication using radio communication device or LTE receiver (page 313, section I). Bassem Ibrahim et al. teaches “the synchronization signal is a primary synchronization signal, PSS, of the radio communication device (page 315, paragraph 3: page 315, paragraph 3: synchronization by correlating the received PSS signal with a replica of the transmitted signal)10”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar of Poullin (‘331)/Kim et al. (‘673) with the teaching of Bassem Ibrahim et al. time and frequency synchronization for the radio signal for more reliable performance of the communication based radar system (Bassem Ibrahim et al. – page 322, section V). In addition, all of the prior art references, (Poullin (‘331)/Kim et al. (‘673) and Bassem Ibrahim et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having time and frequency synchronization of the radio communication signal, utilizing a 11.  
Regarding Claim 22, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673) discloses the device of claim 1. Poullin (‘331) further discloses “the radio communication device is a multi- carrier orthogonal frequency-division multiplexing, OFDM, device (paragraph 7: radar receiver of particular orthogonal frequency division multiplex (OFDM) signals. OFDM signals are characterized by simultaneously emitting a large number of orthogonal sub-carriers phase coded with plural phase states or amplitude states, i.e. by a spectrum of orthogonal lines, in the Fourier transform sense, over a finite duration T, equidistant at intervals 1/T)12”. 
Poullin (‘331)/Kim et al. (‘673) does not explicitly disclose “the synchronization signal is a primary synchronization signal, PSS, of the radio communication device.”
Bassem Ibrahim et al. is in the field of radio communication using radio communication device or LTE receiver (page 313, section I). Bassem Ibrahim et al. teaches “the synchronization signal is a primary synchronization signal, PSS, of the radio communication device (page 315, paragraph 3: page 315, paragraph 3: synchronization by correlating the received PSS signal with a replica of the transmitted signal)13”.
 with the teaching of Bassem Ibrahim et al. time and frequency synchronization for the radio signal for more reliable performance of the communication based radar system (Bassem Ibrahim et al. – page 322, section V). In addition, all of the prior art references, (Poullin (‘331)/Kim et al. (‘673) and Bassem Ibrahim et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having time and frequency synchronization of the radio communication signal, utilizing a communication interface or receiver for radio communication, use of orthogonal frequency division multiplexing14.  
Regarding Claim 21, which is dependent on independent claim 18, and which is a corresponding method claim of device claim 22, Poullin (‘331)/Kim et al. (‘673) discloses all the claimed invention as shown above for claim 22. 

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poullin (US 2004/0066331 A1)/Kim et al. (US 2018/0031673 A1), and further in view of Morrison (US 2017/0023672 A1).
Regarding claim 4, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673) discloses the device of claim 1. Poullin (‘331)/Kim et al. (‘673) does not explicitly disclose “the processing block is configured to calculate a range estimate based on a correlation peak of the synchronization signal correlation output.”
(paragraph 38: the arrival time of each scattered signal can be proportional to the distance of each reflector from the remote unit…if the received signal is cross-correlated with the transmit pseudo-noise sequence, unique correlation peaks appear at different relative times corresponding to each of the nearby reflectors…change in the time position of a correlation peak can indicate a change in radial distance of a reflector from the remote unit)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar system of Poullin (‘331)/Kim et al. (‘673) with the teaching of Morrison (‘672) for more reliable range determination for radar detection (Morrison (‘672) – paragraph 39). In addition, both of the prior art references, (Poullin (‘331)/Kim et al. (‘673) and Morrison (‘672)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using common system for radio communication and radar detection, using modulated transmission signal, using multi carrier frequency signals.15.  
Regarding claim 19, which is dependent on independent claim 18, and which is a corresponding method claim of device claim 4, Poullin (‘331)/Kim et al. (‘673)/Morrison (‘672) discloses all the claimed invention as shown above for claim 4. 

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poullin (US 2004/0066331 A1)/Kim et al. (US 2018/0031673 A1), and further in view of Paschen et al. (US 8,018,371 B1).
Regarding claim 5, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673) discloses the device of claim 1. Poullin (‘331)/Kim et al. (‘673) does not explicitly disclose “the processing block is configured to calculate a velocity estimate based on the frequency estimation output at the moment of a correlation peak of the synchronization signal correlation output.”
Paschen et al. (‘371) relates to detecting the presence of a nearby object using radiation associated with a communication signal (column 1 lines 6-10). Paschen et al. (‘371) teaches “the processing block is configured to calculate a velocity estimate based on the frequency estimation output at the moment of a correlation peak of the synchronization signal correlation output (column 10 lines 1-21: a cross correlation sequence corresponding to different Doppler shifts in the received signal 224 is obtained…for a set of differently shifted reference samples delayed by a period of time equal to the travel time to and from a target 108 from which the signal 224 is reflected, a certain Doppler shift will appear as a peak in the array position corresponding to that range and Doppler shift…the identification of the range and relative velocity of the target 108 thus obtained is determined by the detection and parameter estimation processor 556; claim 19: correlating the received signal to the transmitted communication signal includes frequency shifting one or both of the signals to determine presence and radial velocity of the object)”.
 with the teaching of Paschen et al. (‘371) for more reliable  radar detection (Paschen et al. (‘371) – column 2 lines 29-42). In addition, both of the prior art references, (Poullin (‘331)/Kim et al. (‘673) and Paschen et al. (‘371)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using modulation signal for the transmitted communication signal, radar signal processing for target detection16.  
Regarding claim 20, which is dependent on independent claim 18, and which is a corresponding method claim of device claim 5, Poullin (‘331)/Kim et al. (‘673)/Morrison (‘672) discloses all the claimed invention as shown above for claim 5. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Poullin (US 2004/0066331 A1)/Kim et al. (US 2018/0031673 A1), and further in view of Aaron Evers et al.: ("Analysis of an LTE waveform for radar applications", Radar Conference, 19 May 2014, pages 200-205, DOI: 10.1109/ RADAR.2014.6875584, XP032628110).
Regarding claim 8, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673) discloses the device of claim 1. Poullin (‘331)/Kim et al. (‘673) does not explicitly disclose “the radio communication device is a 4G or 5G communication device.”
 “the radio communication device is a 4G or 5G communication device (page 200, section I, left column paragraph 1: the radar waveform characteristics and exploitable structures of the frequency division duplexing (FDD) implementation of the long term evolution (LTE) cellular standard)17”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar system of Poullin (‘331)/Kim et al. (‘673) with the teaching of Aaron Evers et al. for improving measurement of velocity and angle of arrival of the target (Aaron Evers et al. – paragraph 4). In addition, both of the prior art references, (Poullin (‘331)/Kim et al. (‘673) and Aaron Evers et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, exploring radar waveform characteristics through signal processing, using modulation scheme in radio communication signal 18.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beauregard (US 9,100,278 B2) describes deriving speed estimates by performing a convolution of the output of the Fast Fourier Transform (FFT) stage from different time windows in an orthogonal frequency-division multiplexing (OFDM) modulation scheme. Such techniques enable speed estimation to be performed in the 
Christian Sturm et al.: ("Waveform Design and Signal Processing Aspects for Fusion of Wireless Communications and Radar Sensing", Proceedings of the IEEE, vol. 99, no. 7, 1 July 2011, pages 1236-1259, XP011367583, ISSN: 0018-9219, DOI: 10.1109/JPROC.2011.2131110) describes that to formulate an integrated framework of vehicle-to-vehicle communication and LRR, we make typical assumptions for LRR applications, incorporating the full duplex radar operation (Abstract); Figure 6: Joint vehicular communication-radar system.
Preeti Kumari et al.: ("IEEE 802.11 ad-based Radar: An Approach to Joint Vehicular Communication-Radar System", arXiv: 1702.05833, 20 February 2017, XP080747695) describes that the frequency division duplex (FDD) long term evolution (LTE) downlink (DL) signal structure and illustrate its effect on the signal’s self and cross ambiguity functions; in addition, performance limitations resulting from the FDD LTE DL signal structure are predicted; the variability of system performance limitations is considered for variable FDD LTE DL signal parameters. Lastly, simulated range profiles are produced using a simulated FDD LTE DL signal illustrating the derived results (Abstract).
Qing Wang et al.: ("Waveform Analysis of LTE Signal for Passive Radar Application", in: "Serious Games", 7 December 2013, Springer Interna­tional Publishing,  passive radar utilizes extra illumination source for target detection and tracking. In this paper, we propose a new method that fits the LT'E signal into the passive radar framework, served as a novel illuminator of opportunity. The range resolution, Doppler resolution and the ambiguity function performances are analyzed in detail; simulation results demonstrated the feasibility and the advantages of the LTE signal as one of the illumination sources for passive radar (Abstract).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This relation between both of the references highly suggests an expectation of success. 
        
        2Examiner’s Note: It is well known to one in the art that are denoted that Orthogonal Frequency Division Multiplexing (OFDM) signals are multi-carrier waveforms.
        3 This relation between both of the references highly suggests an expectation of success. 
        
        4 This relation between both of the references highly suggests an expectation of success. 
        
        5 This relation between both of the references highly suggests an expectation of success. 
        
        6 The examiner interprets “replica of the transmitted signal” as the claimed “predefined known signal.”
        7 This relation between both of the references highly suggests an expectation of success. 
        
        8Examiner’s Note: The feature of using a known PSS signal is a standard feature in LTE systems.
        9 This relation between both of the references highly suggests an expectation of success. 
        
        10 Examiner’s Note: The feature of using a known PSS signal is a standard feature in LTE systems.
        
        11 This relation between both of the references highly suggests an expectation of success. 
        
        12 Examiner’s Note: It is well known to one in the art that are denoted that Orthogonal Frequency Division Multiplexing (OFDM) signals are multi-carrier waveforms.
        13 Examiner’s Note: The feature of using a known PSS signal is a standard feature in LTE systems.
        
        14 This relation between both of the references highly suggests an expectation of success. 
        
        15 This relation between both of the references highly suggests an expectation of success. 
        
        16 This relation between both of the references highly suggests an expectation of success. 
        
        17 Examiner’s Note: LTE stands for Long Term Evolution and is referred to as 4G LTE.
        18 This relation between both of the references highly suggests an expectation of success.